Order of examination modified by striking out paragraph “ 2 ” and subdivisions (b) and (d) of paragraph “3,” on the ground that the matters therein are not pertinent to the issues contained in paragraphs “ ninth ” and “ tenth ” of the complaint. As so modified the order, in so far as appealed from, is affirmed, without costs. Defendant is directed to appear before Special Term, Part 2, on ten days’ notice, the plaintiff to serve with said notice a notice giving the name or names of the person or persons to be examined. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.